Citation Nr: 1540008	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  08-23 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for a left wrist disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a left knee disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for a right knee disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo
INTRODUCTION

The Veteran served on active duty from October 1971 to October 1975 in the U.S. Air Force, and from October 1976 to August 1993 in the U.S. Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal following a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to Montgomery, Alabama.

This matter was previously before the Board in August 2012 at which time it was remanded for additional development.  It is now returned to the Board for further appellate review.  

The Board has reviewed both the Veteran's physical claims file and electronic claims file located in the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure that the complete record is considered.  At present, with the exception of the April 2015 Appellant's Brief located in VBMS, there are no additional documents pertinent to this appeal.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his service-connected bilateral knee disability and left wrist disability are more severe than the current separate 10 percent ratings reflect.  

In September 2012, the Veteran was afforded a VA examination to evaluate the severity of his service-connected bilateral knee disability and left wrist disability.  Since that time, the Veteran's statements support the claim that worsening of his service-connected bilateral knee disability and left wrist disability may have occurred.  See April 2015 Appellant's Brief located in VBMS.  Accordingly, on remand another VA examination should be provided to assess the current severity of the Veteran's service-connected bilateral knee disability and left wrist disability.  

Finally, as this matter is being remanded for the reasons set forth above, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the appeal.  Any additional records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  After completing the action requested in paragraph 1, schedule the Veteran for an examination to determine the current severity of his service-connected left knee disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, must be provided to the examiner for review.

The examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's service-connected knee disabilities and left wrist disability.  

The ranges of the right knee, left knee and left wrist flexion and extension shall be reported in degrees.  The examiner shall also specify whether and to what extent there is any additional loss of knee and wrist flexion and/or extension (stated in degrees) due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall report if there is ankylosis of the right and left knee and, if so, the angle at which the knee is held.

The examiner shall also report whether there is subluxation or instability of the right and left knee, and if present, provide an opinion as to its severity (i.e. slight, moderate, or severe.)

The examiner must provide a rationale for each opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3.  After completing the above, and any other development deemed necessary, readjudicate the issues on appeal.  The Veteran and his representative should then be provided with a supplemental statement of the case and afforded opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




